DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 29 June 2022 has been entered.
Disposition of claims:
	Claims 1-5, 7, 9-10, and 13-14 have been amended.
	Claims 16-18 are new.
The replacement abstract has overcome the objection to the specification set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 2 has overcome the objection to claim 2 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-15 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claims 1 and 2 has overcome the rejection of claims 1, 3, 11-12, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO 2015/050391 A1) (hereinafter “Jun”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claims 1 and 2 has overcome the rejection of claims 1-3 and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO 2015/050391 A1) (hereinafter “Jun”) set forth in the last Office action. The rejection has been withdrawn.
The amendments to claims 1, 2, 9, and 10 have overcome the rejection of claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”) set forth in the last Office action as well as the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”), and further in view of Matsuura et al. (JP 2003-045662 A—machine translation relied upon) (hereafter “Matsuura”), and Kang et al. (WO 2014/185751 A1) (hereafter “Kang”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments filed 29 June 2022 with respect to the rejection of claims 1, 3, 11-12, and 14-15 under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO 2015/050391 A1) (hereinafter “Jun”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 29 June 2022 with respect to the rejection of claims 1-3 and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO 2015/050391 A1) (hereinafter “Jun”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 29 June 2022 regarding the rejection of claims 1-8 and 13-15 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the claim amendments have distinguished the current claims from Yang.
However, as outlined below, Yang reads on the amended claim 2, for the reasons outlined below.

Applicant’s arguments filed 29 June 2022 with respect to the rejection of claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”) set forth in the last Office action as well as the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”), and further in view of Matsuura et al. (JP 2003-045662 A—machine translation relied upon) (hereafter “Matsuura”), and Kang et al. (WO 2014/185751 A1) (hereafter “Kang”) set forth in the last Office action have been considered but are moot because the rejections have been withdrawn. 
While Yang continues to be relied upon as explained above, Yang is no longer relied upon for the structures formed in the rejection of claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”) set forth in the last Office action as well as the rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”), and further in view of Matsuura et al. (JP 2003-045662 A—machine translation relied upon) (hereafter “Matsuura”), and Kang et al. (WO 2014/185751 A1) (hereafter “Kang”) set forth in the last Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The end of Claim 1 recites the limitation “… provided that compounds wherein at least one of R9 and R10 is a heteroaryl group having 5 to 60 nuclear atoms, or L1 is a heteroarylene group having 5 to 18 nuclear atoms. This language is unclear, rendering the claim indefinite. It is unclear what is meant by this limitation.
For the purposes of examination, the claim is being interpreted to mean that at least one of the conditions of R9 and R10 being a heteroaryl group having 5 to 60 nuclear atoms or L1 being a heteroarylene group having 5 to 18 nuclear atoms must be met. 
Regarding claims 3-9 and 11-15: Claims 3-9 and 11-15 are rejected due to their dependency from claim 1.

Claims 2, 10, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: Claim 2 describes Chemical Formula 13. However, the subscripts in the Z variables of Chemical Formula 13 are unclear, rendering the claim indefinite.
For the purposes of examination, the claim is being interpreted such that the subscripts are 1, 2, and 3 when proceeding counter-clockwise.
Regarding claims 10 and 16-18: Claims 10 and 16-18 are rejected due to their dependency from claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3: Chemical Formulas 6 through 9 do not comprise one of Chemical Formula 2 or Chemical Formula 4 as required by Claim 1, from which Claim 3 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 13: The claim lists numerous compounds—as a non-limiting list: Inv 60, Inv 69-Inv 84, among others—that do not comprise one of Chemical Formula 2 or Chemical Formula 4 as required by Claim 1, from which Claim 13 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 16: Chemical Formulas 5 and 10 do not comprise one of Chemical Formula 3 as required by Claim 2, from which Claim 16 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 17: The claim lists numerous compounds—as a non-limiting list: Inv 1 through Inv 48, among others—that do not comprise one of Chemical Formula 3 as required by Claim 2, from which Claim 17 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2, 10, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”)
Regarding claims 2, 16, and 18: Yang discloses an organic electroluminescent device comprising an anode, a cathode, and one or more organic material layers provided between the anode and the cathode {p. 11, lines 31-32: Application Example 7}.
The organic material layer includes a hole transport layer, a light-emitting layer, and an electron transport layer {p. 11, lines 31-32: Application Example 7}.
The electron transport layer comprises the compound shown below {(p. 11, lines 31-32: Application Example 7, Compound 3 is the material of the electron transport layer.), (p. 8 and p. 10, Compound (I-3) which the Examiner is equating with Compound 3 of the device examples of Yang.)}.

    PNG
    media_image1.png
    968
    1293
    media_image1.png
    Greyscale

The compound above meets the claim limitations where: Z1 to Z3 are each C(R8) where each R8 is hydrogen; L1 is a phenyl substituted divalent triazine; R1 to R3 are in each case hydrogen. 
It is noted that the Chemical Formula 1 of claim 2 states that L1 can be a heteroarylene group having 5 to 18 nuclear atoms. A phenyl substituted triazine is a heteroarylene group having 5 to 18 nuclear atoms.

Regarding claim 10: Yang teaches all of the features with respect to claim 2, as outlined above.
Neither Claim 2 nor Claim 10 requires the presence of R12.
The compound of Yang meets the claim limitations of claim 10 in the case that there is no R12.

Claim(s) 1, 3-5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (CN 107337680 A—machine translation relied upon) (hereafter “Tang”).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1 and 3-5: Tang discloses the compound shown below {p. 7}.

    PNG
    media_image2.png
    951
    710
    media_image2.png
    Greyscale

Where one R3 is alkyl and another R3 is phenyl, and both are joined together to form a ring. 

Regarding claims 1, 3-4, and 14-15: Tang discloses an organic electroluminescent device comprising an anode, a cathode, and one or more organic material layers provided between the anode and the cathode, including a light emitting layer {(p. 22, final line through p. 23, line 16: Description of Device 1 on which the description of the other devices is based.), (p. 23 lines 31-34: Device Example 13)}.
The organic layer comprises a light emitting layer that comprises the compound shown below {p. 23 lines 31-34: Device Example 13 comprises Compound 5 in the light-emitting layer.), (p. 7, Compound 5)}.

    PNG
    media_image3.png
    976
    625
    media_image3.png
    Greyscale

Where one R3 is alkyl and another R3 is phenyl, and both are joined together to form a ring.

Claim(s) 1, 4, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al. (KR 2014-0014956—machine translation relied upon) (hereafter “Hyun”).
Regarding claims 1, 4, and 14-15: Hyun discloses an organic electroluminescent device comprising an anode, a cathode, and one or more organic material layers provided between the anode and the cathode, including a light emitting layer {p. 29 lines 7-15: Device Example 1}.
The organic layer comprises a light emitting layer that comprises the compound shown below {p. 29 lines 7-15: Device Example 1 comprises Compound 1 in the light-emitting layer.), (p. 13, Compound 1)}.

    PNG
    media_image4.png
    829
    1300
    media_image4.png
    Greyscale

Where R4 is a phenyl group substituted with a heteroaryl group.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as well as 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (WO 2018/043913 A1—machine translation relied upon) (hereafter “Son”).
With respect to 35 U.S.C. 102(a)(2), the applied reference has a common Assignee and Inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
It is noted that the rejection under 35 U.S.C. 102(a)(1) would need to be overcome as well to overcome this rejection under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2).
Regarding claims 1 and 3-4: Son discloses the compound shown below {p. 7}.

    PNG
    media_image5.png
    834
    598
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (KR 2014-0014956—machine translation relied upon) (hereafter “Hyun”).
Regarding claims 5-8: Hyun discloses all of the features with respect to claim 1, as outlined above.
Hyun does not exemplify a compound having a similar structure to the compound Hyun shown above in which the instant Ar1 is the instant Chemical Formula 11.
However, Hyun teaches that Compound 1 of Hyun shown above has the structure of formula 1, shown below {(final 8 lines of p. 8 as well as final 3 lines of p. 9 through line 9 of p. 10: The compounds of the disclosure of Hyun have the structure of formula 1), (p. 13, lines 5-6: The compounds of the disclosure of Hyun are exemplified by Compounds 1 to 20.)}.

    PNG
    media_image6.png
    707
    737
    media_image6.png
    Greyscale

Hyun teaches that R5 can be a heteroaryl group {p. 10, lines 6-9}.
While Hyun does not describe specific heteroaryl groups with respect to R5, Hyun does describe 
    PNG
    media_image7.png
    728
    586
    media_image7.png
    Greyscale
 as a known heteroaryl group {p. 11}. Therefore 
    PNG
    media_image7.png
    728
    586
    media_image7.png
    Greyscale
 would have been a known alternative to hydrogen as an option to H for R5 of Hyun.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted 
    PNG
    media_image7.png
    728
    586
    media_image7.png
    Greyscale
 in place of H as R5 of Hyun, based on the teaching of Hyun. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of 
    PNG
    media_image7.png
    728
    586
    media_image7.png
    Greyscale
 would have been a choice from a finite number of identified, predictable solutions (the exemplified heteroaryl groups of Hyun), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 11-12: Hyun discloses all of the features with respect to claim 1, as outlined above.
Hyun does not exemplify a compound having a similar structure to the compound Hyun shown above in which the instant Ar1 is the instant Chemical Formula 11.
However, Hyun teaches that Compound 1 of Hyun shown above has the structure of formula 1, shown below {(final 8 lines of p. 8 as well as final 3 lines of p. 9 through line 9 of p. 10: The compounds of the disclosure of Hyun have the structure of formula 1), (p. 13, lines 5-6: The compounds of the disclosure of Hyun are exemplified by Compounds 1 to 20.)}.

    PNG
    media_image6.png
    707
    737
    media_image6.png
    Greyscale

Hyun teaches that R5 can be a heteroaryl group {p. 10, lines 6-9}.
While Hyun does not describe specific heteroaryl groups with respect to R5, Hyun does describe 
    PNG
    media_image8.png
    639
    870
    media_image8.png
    Greyscale
 as a known heteroaryl group {p. 11}. Therefore 
    PNG
    media_image8.png
    639
    870
    media_image8.png
    Greyscale
 would have been a known alternative to hydrogen as an option to H for R5 of Hyun.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted 
    PNG
    media_image8.png
    639
    870
    media_image8.png
    Greyscale
 in place of H as R5 of Hyun, based on the teaching of Hyun. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of 
    PNG
    media_image8.png
    639
    870
    media_image8.png
    Greyscale
 would have been a choice from a finite number of identified, predictable solutions (the exemplified heteroaryl groups of Hyun), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would comprise the instant L1 as a single bond and the instant Ar1 as the instant Chemical Formula 14 where R13 and R14 are each phenyl that are joined together to form a ring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786